Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 01/21/2022, 03/16/2022 and 09/16/2022 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swartz et al. (US 2018/0352074 Al, hereinafter Swartz) , in view of Ledvina et al. (US 2020/0062217 Al, hereinafter Ledvina).
Regarding Claim 1, Swartz discloses, A computerized method of determining whether a first network device located within a vehicle is a driver device or is within a driver envelope Swartz(see e.g., “When a transceiver of the child's mobile device detects a beacon having a signal strength greater than or equal to a first threshold, a software application installed on the child's mobile device determines the child's mobile device is within the restricted zone…and restricts or disables the list of functionalities”, [0031] and/or “the software application establishes a virtual restricted zone in relation to the location of the wireless transceiver of the CFZ system, which includes at least the area surrounding the driver's seat. As a result of the establishment of the restricted area, a child's mobile device will have limited functionality when the mobile device is within reach of the child while the child is driving”, [0033]), the computerized method comprising:
detecting (i) movement of the first network device at a speed above a predetermined threshold (see e.g., “the CFZ system determines if one or more notification events have occurred…Examples of events that may be notification events include…an excessive G-force event, an excess speed event, a max speed event, a speed over listed speed event…”, Fig. 9, [0094] and/or “the software application monitors for a G-force event with the accelerometer. As used herein, the term "G-force event" may refer to a change in the velocity greater than or equal to a predetermined threshold within a predetermined time period”, Fig. 8, [0086]) and (ii) presence of a transceiver (see e.g., “receipt of the beacon(s) by the network device 618 may cause the network device 618 to launch the software application and/or identify the presence of the CFZ system”, Fig. 6A, [0067] and/or “monitoring driving data and providing notifications corresponding thereto by a CFZ system”, Fig. 8, [0085]);
when a RSSI value of the first network device is a greatest value included within the network device identifier — RSSI value pairing data, determining the first network device is the driver device (see e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…the software application obtains readings from the mobile device's wireless transceiver 605…As discussed above, the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]) and implementing a set of policies on the first network device, wherein implementation of the set of policies is configured to restrict functionality of the first network device according to a predefined list of functionalities (see e.g., “When the logic of the network device receives a beacon from the vehicle and the beacon has a received signal strength greater than or equal to the predetermined threshold, the logic disables or restricts one or more functionalities”, [0078] and/or “A Cell Free Zone (CFZ) system, which includes the transceiver, is capable of configuring, with a software application installed on a network device, a restricted area, or "restricted zone," based on a predetermined threshold of a received signal strength of a beacon transmitted by the transceiver. The software application then restricts or disables one or more predetermined functionalities of the network device when the network device is within the restricted area”, [0029]).
Although Swarts implicitly discloses that an establishment of a restricted area for a child’s mobile device with an automobile is configured by sitting with the child’s mobile device (i.e. address of the child’s device as network device) in the driver seat and turning the automobile on, software obtaining readings from the mobile device’s wireless transceiver for configuring the Cell Free Zone (CFZ), it fails to explicitly disclose, obtaining network device identifier — received signal strength indicator (RSSI) value pairing data from the transceiver, wherein the network device identifier — RSSI value pairing data. 
In the same field of endeavor, Ledvina discloses, obtaining network device identifier — received signal strength indicator (RSSI) value pairing data from the transceiver, wherein the network device identifier — RSSI value pairing data Ledvina(see e.g., “Identity addresses (e.g., media access control (MAC) addresses) of the mobile device and the vehicle can be exchanged during pairing”, [0025] and/or “parameters for this message can include…RSSI, and status.”, [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Swartz with Ledvina, in order to pair a mobile device and a vehicle, so when the user returns at a later time the authentication can be performed using information obtained during the pairing by exchanging identity address of the mobile device and the vehicle to identify the paired device by the vehicle (Please see Ledvina, paragraph [0026]).
Regarding Claim 2, Swartz and Ledvina combined disclose when the RSSI value of the first network device is not the greatest value included within the network device identifier — RSSI value pairing data, monitoring the RSSI value of the first network device (see Swartz e.g., “Upon detection of a strength of a beacon that is less than the first threshold, the mobile application 712 permits full functionality of the network device 706 (e.g., provides enabling instructions to one or more applications, revokes the disabling instructions, etc.)”, Fig. 7b, [0083] and/or  “when a network device receives a beacon having a signal strength less than the predetermined threshold, the logic of the network device determines the network device is not within a restricted zone and does not disable or hide functionality or notifications”, [0076] and/or “the software application monitors for a G-force event with the accelerometer. As used herein, the term "G-force event" may refer to a change in the velocity greater than or equal to a pre-determined threshold within a predetermined time period”, [0086]); and
when an increase in the RSSI value of the first network device satisfies a threshold comparison, determining the first network device is within the driver envelope and implementing the set of policies on the first network device (see Swartz e.g., ““the wireless transceiver 702 generates the beacons 7041-704N and a wireless transceiver 708 of the network device 706 is configured to detect the beacons 7041 -704N as well as the strength thereof... Responsive to detecting the strength of the beacons 7041-704N being greater than or equal to a first threshold (e.g., a value indicating a weakest strength detected during a measuring phase as discussed above), the mobile application 712 provides instructions to one or more applications to close, hide notifications and/or restrict or disable functionality”, Fig. 7B, [0083] and/or “When the signal strength of the beacon is determined to be greater than or equal to a predetermined threshold, the software application is configured to disable one or more functionalities of the network device 106 according to predetermined configurations so long as the network device 106 remains within a predefined distance from the wireless transceiver 108 (i.e., the beacon signal strength remains greater than or equal to the predetermined threshold)”, [0049]).
Regarding Claim 3, Swartz and Ledvina combined disclose instructing the transceiver to perform a scan operation to obtain and store RSSI values corresponding to one or more network devices (see Swartz e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…the software application obtains readings from the mobile device's wireless transceiver 605…As discussed above, the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]); and 
receiving a communication that includes the RSSI values corresponding to the one or more network devices (see Swartz e.g., “As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605…the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]).
Regarding Claim 4, Swartz and Ledvina combined disclose instructing the transceiver to perform a plurality of scan operations when only the RSSI value of the first network device is obtained during a first scan operation (see Swartz e.g., “continuing to measure the signal strength of the beacon(s) as the network device 618 is moved from a first position to a second position (additional positions are also possible)”, [0067] and/or “As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605.”, [0070] and/or “(iii) determining a value indicating the weakest signal strength of the beacon(s) that was measured during the measuring phase, and (iv) storing the value indicating the weakest signal strength of the beacon(s) for use in creating the restricted area.”, [0067]). 
Regarding Claim 6, Swartz and Ledvina combined disclose wherein the driver envelope corresponds to a physical proximity to the transceiver (see Swartz e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605.”, [0070] and/or “ the restricted area 620 is shown to cover the driver's seat 608, a portion of the center console 604, and a portion of the front passenger's seat 610”, [0072]).
Regarding Claim 7, Swartz and Ledvina combined disclose wherein RSSI values of network devices are obtained by the transceiver upon receipt of an advertising packet transmitted by the network devices (see Ledvina e.g., “once paired, the mobile device can always be in an advertising mode and assume a peripheral role in all subsequent connections to the vehicle.”, [0026] and/or “A UWB ranging exchange message can have a dual-purpose of providing an optionally-encrypted preamble…Example parameters for this message can include a validity time, transmit and receive timestamps, timestamp uncertainties, timestamp validity, RSSI…”, [0138] and/or “The mobile device can broadcast advertisement signals at some duty cycle, without the user having to provide any user input”, [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Swartz with Ledvina, in order to pair a mobile device and a vehicle, so when the user returns at a later time the authentication can be performed using information obtained during the pairing by exchanging identity address of the mobile device and the vehicle to identify the paired device by the vehicle (Please see Ledvina, paragraph [0026]).
Regarding Claim 8, Swartz discloses, a non-transitory computer readable storage medium having stored thereon instructions, the instructions being executable by one or more processors to perform operations (see e.g., “The software module(s) may be stored in any type of a suitable non-transitory storage medium…”, [0037]) comprising:
detecting (i) movement of the first network device at a speed above a predetermined threshold (see e.g., “the CFZ system determines if one or more notification events have occurred…Examples of events that may be notification events include…an excessive G-force event, an excess speed event, a max speed event, a speed over listed speed event…”, Fig. 9, [0094] and/or “the software application monitors for a G-force event with the accelerometer. As used herein, the term "G-force event" may refer to a change in the velocity greater than or equal to a predetermined threshold within a predetermined time period”, Fig. 8, [0086]) and (ii) presence of a transceiver (see e.g., “receipt of the beacon(s) by the network device 618 may cause the network device 618 to launch the software application and/or identify the presence of the CFZ system”, Fig. 6A, [0067] and/or “monitoring driving data and providing notifications corresponding thereto by a CFZ system”, Fig. 8, [0085]);
when a RSSI value of the first network device is a greatest value included within the network device identifier — RSSI value pairing data, determining the first network device is the driver device (see e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…the software application obtains readings from the mobile device's wireless transceiver 605…As discussed above, the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]) and implementing a set of policies on the first network device, wherein implementation of the set of policies is configured to restrict functionality of the first network device according to a predefined list of functionalities (see e.g., “When the logic of the network device receives a beacon from the vehicle and the beacon has a received signal strength greater than or equal to the predetermined threshold, the logic disables or restricts one or more functionalities”, [0078] and/or “A Cell Free Zone (CFZ) system, which includes the transceiver, is capable of configuring, with a software application installed on a network device, a restricted area, or "restricted zone," based on a predetermined threshold of a received signal strength of a beacon transmitted by the transceiver. The software application then restricts or disables one or more predetermined functionalities of the network device when the network device is within the restricted area”, [0029]).
Although Swarts implicitly discloses that an establishment of a restricted area for a child’s mobile device with an automobile is configured by sitting with the child’s mobile device (i.e. address of the child’s device as network device) in the driver seat and turning the automobile on, software obtaining readings from the mobile device’s wireless transceiver for configuring the Cell Free Zone (CFZ), it fails to explicitly disclose, obtaining network device identifier — received signal strength indicator (RSSI) value pairing data from the transceiver, wherein the network device identifier — RSSI value pairing data. 
In the same field of endeavor, Ledvina discloses, obtaining network device identifier — received signal strength indicator (RSSI) value pairing data from the transceiver, wherein the network device identifier — RSSI value pairing data Ledvina(see e.g., “Identity addresses (e.g., media access control (MAC) addresses) of the mobile device and the vehicle can be exchanged during pairing”, [0025] and/or “parameters for this message can include…RSSI, and status.”, [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Swartz with Ledvina, in order to pair a mobile device and a vehicle, so when the user returns at a later time the authentication can be performed using information obtained during the pairing by exchanging identity address of the mobile device and the vehicle to identify the paired device by the vehicle (Please see Ledvina, paragraph [0026]).
Regarding Claim 9, Swartz and Ledvina combined disclose when the RSSI value of the first network device is not the greatest value included within the network device identifier — RSSI value pairing data, monitoring the RSSI value of the first network device (see Swartz e.g., “Upon detection of a strength of a beacon that is less than the first threshold, the mobile application 712 permits full functionality of the network device 706 (e.g., provides enabling instructions to one or more applications, revokes the disabling instructions, etc.)”, Fig. 7b, [0083] and/or  “when a network device receives a beacon having a signal strength less than the predetermined threshold, the logic of the network device determines the network device is not within a restricted zone and does not disable or hide functionality or notifications”, [0076] and/or “the software application monitors for a G-force event with the accelerometer. As used herein, the term "G-force event" may refer to a change in the velocity greater than or equal to a pre-determined threshold within a predetermined time period”, [0086]); and
when an increase in the RSSI value of the first network device satisfies a threshold comparison, determining the first network device is within the driver envelope and implementing the set of policies on the first network device (see Swartz e.g., ““the wireless transceiver 702 generates the beacons 7041-704N and a wireless transceiver 708 of the network device 706 is configured to detect the beacons 7041 -704N as well as the strength thereof... Responsive to detecting the strength of the beacons 7041-704N being greater than or equal to a first threshold (e.g., a value indicating a weakest strength detected during a measuring phase as discussed above), the mobile application 712 provides instructions to one or more applications to close, hide notifications and/or restrict or disable functionality”, Fig. 7B, [0083] and/or “When the signal strength of the beacon is determined to be greater than or equal to a predetermined threshold, the software application is configured to disable one or more functionalities of the network device 106 according to predetermined configurations so long as the network device 106 remains within a predefined distance from the wireless transceiver 108 (i.e., the beacon signal strength remains greater than or equal to the predetermined threshold)”, [0049]).
Regarding Claim 10, Swartz and Ledvina combined disclose instructing the transceiver to perform a scan operation to obtain and store RSSI values corresponding to one or more network devices (see Swartz e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…the software application obtains readings from the mobile device's wireless transceiver 605…As discussed above, the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]); and 
receiving a communication that includes the RSSI values corresponding to the one or more network devices (see Swartz e.g., “As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605…the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]).
Regarding Claim 11, Swartz and Ledvina combined disclose instructing the transceiver to perform a plurality of scan operations when only the RSSI value of the first network device is obtained during a first scan operation (see Swartz e.g., “continuing to measure the signal strength of the beacon(s) as the network device 618 is moved from a first position to a second position (additional positions are also possible)”, [0067] and/or “As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605.”, [0070] and/or “(iii) determining a value indicating the weakest signal strength of the beacon(s) that was measured during the measuring phase, and (iv) storing the value indicating the weakest signal strength of the beacon(s) for use in creating the restricted area.”, [0067]). 
Regarding Claim 13, Swartz and Ledvina combined disclose wherein the driver envelope corresponds to a physical proximity to the transceiver (see Swartz e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605.”, [0070] and/or “ the restricted area 620 is shown to cover the driver's seat 608, a portion of the center console 604, and a portion of the front passenger's seat 610”, [0072]).
Regarding Claim 14, Swartz and Ledvina combined disclose wherein RSSI values of network devices are obtained by the transceiver upon receipt of an advertising packet transmitted by the network devices (see Ledvina e.g., “once paired, the mobile device can always be in an advertising mode and assume a peripheral role in all subsequent connections to the vehicle.”, [0026] and/or “A UWB ranging exchange message can have a dual-purpose of providing an optionally-encrypted preamble…Example parameters for this message can include a validity time, transmit and receive timestamps, timestamp uncertainties, timestamp validity, RSSI…”, [0138] and/or “The mobile device can broadcast advertisement signals at some duty cycle, without the user having to provide any user input”, [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Swartz with Ledvina, in order to pair a mobile device and a vehicle, so when the user returns at a later time the authentication can be performed using information obtained during the pairing by exchanging identity address of the mobile device and the vehicle to identify the paired device by the vehicle (Please see Ledvina, paragraph [0026]).
Regarding Claim 15, Swartz discloses, a system (see e.g., “FIG. lA, an exemplary illustration of Cell Free Zone (CFZ) system…”, [0046]) configured to determine whether a first network device located within a vehicle is a driver device or is within a driver envelope (see e.g., “When a transceiver of the child's mobile device detects a beacon having a signal strength greater than or equal to a first threshold, a software application installed on the child's mobile device determines the child's mobile device is within the restricted zone…and restricts or disables the list of functionalities”, [0031] and/or “the software application establishes a virtual restricted zone in relation to the location of the wireless transceiver of the CFZ system, which includes at least the area surrounding the driver's seat. As a result of the establishment of the restricted area, a child's mobile device will have limited functionality when the mobile device is within reach of the child while the child is driving”, [0033]), the computerized method comprising:
a transceiver (see e.g., “the wireless transceiver 218”, Fig. 2, [0052]); and 
logic stored on non-transitory computer readable storage medium of the first network device that, when executed by one or more processors of the first network device (see e.g., “or more hardware processors (generally referred to as "processor"), at least one non-transitory storage medium, and an (network and/or I/O) interface…”, [0040]), causes performance of operations including:
detecting (i) movement of the first network device at a speed above a predetermined threshold (see e.g., “the CFZ system determines if one or more notification events have occurred…Examples of events that may be notification events include…an excessive G-force event, an excess speed event, a max speed event, a speed over listed speed event…”, Fig. 9, [0094] and/or “the software application monitors for a G-force event with the accelerometer. As used herein, the term "G-force event" may refer to a change in the velocity greater than or equal to a predetermined threshold within a predetermined time period”, Fig. 8, [0086]) and (ii) presence of a transceiver (see e.g., “receipt of the beacon(s) by the network device 618 may cause the network device 618 to launch the software application and/or identify the presence of the CFZ system”, Fig. 6A, [0067] and/or “monitoring driving data and providing notifications corresponding thereto by a CFZ system”, Fig. 8, [0085]);
when a RSSI value of the first network device is a greatest value included within the network device identifier — RSSI value pairing data, determining the first network device is the driver device (see e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…the software application obtains readings from the mobile device's wireless transceiver 605…As discussed above, the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]) and implementing a set of policies on the first network device, wherein implementation of the set of policies is configured to restrict functionality of the first network device according to a predefined list of functionalities (see e.g., “When the logic of the network device receives a beacon from the vehicle and the beacon has a received signal strength greater than or equal to the predetermined threshold, the logic disables or restricts one or more functionalities”, [0078] and/or “A Cell Free Zone (CFZ) system, which includes the transceiver, is capable of configuring, with a software application installed on a network device, a restricted area, or "restricted zone," based on a predetermined threshold of a received signal strength of a beacon transmitted by the transceiver. The software application then restricts or disables one or more predetermined functionalities of the network device when the network device is within the restricted area”, [0029]).
Although Swarts implicitly discloses that an establishment of a restricted area for a child’s mobile device with an automobile is configured by sitting with the child’s mobile device (i.e. address of the child’s device as network device) in the driver seat and turning the automobile on, software obtaining readings from the mobile device’s wireless transceiver for configuring the Cell Free Zone (CFZ), it fails to explicitly disclose, obtaining network device identifier — received signal strength indicator (RSSI) value pairing data from the transceiver, wherein the network device identifier — RSSI value pairing data. 
In the same field of endeavor, Ledvina discloses, obtaining network device identifier — received signal strength indicator (RSSI) value pairing data from the transceiver, wherein the network device identifier — RSSI value pairing data Ledvina(see e.g., “Identity addresses (e.g., media access control (MAC) addresses) of the mobile device and the vehicle can be exchanged during pairing”, [0025] and/or “parameters for this message can include…RSSI, and status.”, [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Swartz with Ledvina, in order to pair a mobile device and a vehicle, so when the user returns at a later time the authentication can be performed using information obtained during the pairing by exchanging identity address of the mobile device and the vehicle to identify the paired device by the vehicle (Please see Ledvina, paragraph [0026]).
Regarding Claim 16, Swartz and Ledvina combined disclose when the RSSI value of the first network device is not the greatest value included within the network device identifier — RSSI value pairing data, monitoring the RSSI value of the first network device (see Swartz e.g., “Upon detection of a strength of a beacon that is less than the first threshold, the mobile application 712 permits full functionality of the network device 706 (e.g., provides enabling instructions to one or more applications, revokes the disabling instructions, etc.)”, Fig. 7b, [0083] and/or  “when a network device receives a beacon having a signal strength less than the predetermined threshold, the logic of the network device determines the network device is not within a restricted zone and does not disable or hide functionality or notifications”, [0076] and/or “the software application monitors for a G-force event with the accelerometer. As used herein, the term "G-force event" may refer to a change in the velocity greater than or equal to a pre-determined threshold within a predetermined time period”, [0086]); and
when an increase in the RSSI value of the first network device satisfies a threshold comparison, determining the first network device is within the driver envelope and implementing the set of policies on the first network device (see Swartz e.g., ““the wireless transceiver 702 generates the beacons 7041-704N and a wireless transceiver 708 of the network device 706 is configured to detect the beacons 7041 -704N as well as the strength thereof... Responsive to detecting the strength of the beacons 7041-704N being greater than or equal to a first threshold (e.g., a value indicating a weakest strength detected during a measuring phase as discussed above), the mobile application 712 provides instructions to one or more applications to close, hide notifications and/or restrict or disable functionality”, Fig. 7B, [0083] and/or “When the signal strength of the beacon is determined to be greater than or equal to a predetermined threshold, the software application is configured to disable one or more functionalities of the network device 106 according to predetermined configurations so long as the network device 106 remains within a predefined distance from the wireless transceiver 108 (i.e., the beacon signal strength remains greater than or equal to the predetermined threshold)”, [0049]).
Regarding Claim 17, Swartz and Ledvina combined disclose instructing the transceiver to perform a scan operation to obtain and store RSSI values corresponding to one or more network devices (see Swartz e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…the software application obtains readings from the mobile device's wireless transceiver 605…As discussed above, the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]); and 
receiving a communication that includes the RSSI values corresponding to the one or more network devices (see Swartz e.g., “As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605…the software application of the network device 618 then determines and stores a value indicating the weakest measured signal strength of the beacon(s), which is used to establish a perimeter of the restricted zone”, [0070]).
Regarding Claim 18, Swartz and Ledvina combined disclose instructing the transceiver to perform a plurality of scan operations when only the RSSI value of the first network device is obtained during a first scan operation (see Swartz e.g., “continuing to measure the signal strength of the beacon(s) as the network device 618 is moved from a first position to a second position (additional positions are also possible)”, [0067] and/or “As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605.”, [0070] and/or “(iii) determining a value indicating the weakest signal strength of the beacon(s) that was measured during the measuring phase, and (iv) storing the value indicating the weakest signal strength of the beacon(s) for use in creating the restricted area.”, [0067]). 
Regarding Claim 20, Swartz and Ledvina combined disclose wherein the driver envelope corresponds to a physical proximity to the transceiver (see Swartz e.g., “parent may establish a restricted area in an automobile for a child's mobile device by sitting in the driver's seat with the mobile device, and turning the automobile on…As the parent moves the mobile device across multiple positions ( e.g., spanning the area reachable by a child sitting in the driver's seat), the software application continues to obtain readings from the wireless transceiver 605.”, [0070] and/or “ the restricted area 620 is shown to cover the driver's seat 608, a portion of the center console 604, and a portion of the front passenger's seat 610”, [0072]).


Allowable Subject Matter
Claims  9, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 9, 12 and 19, the prior arts fail to teach, querying the transceiver for the network device identifier — RSSI value pairing data; and
when the transceiver does not return the network device identifier — RSSI value pairing data, (i) instructing the transceiver to perform a scan operation to obtain and store RSSI values corresponding to one or more network devices, and (ii) receiving a communication that includes the RSSI values corresponding to the one or more network devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645